            Case 2:20-mc-00099-RSL Document 7 Filed 02/02/21 Page 1 of 3



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8
     NORTHWEST ADMINISTRATORS, INC.,
                                                     NO. MC20-0099RSL
 9
                       Plaintiff,

10
                 v.                                  ORDER DIRECTING ENTRY OF
                                                     JUDGMENT ON GARNISHEE’S
11
     CY EXPO LLC,                                    ANSWER

12
                       Defendant,

13
                 v.

14
     JP MORGAN CHASE BANK NA,

15
                       Garnishee-Defendant.

16

17
                                           Summary
18

19        Judgment Creditor:                  Northwest Administrators, Inc.
          Judgment Debtor:                    CY Expo LLC
20        Garnishee-Defendant:                JP Morgan Chase Bank NA
          Garnishment Judgment Amount:        $4,941.80
21        Attorneys’ Fees:                    $250.00
          Costs:                              $170.00
22
          Other Recovery Amounts:             NONE
23        Percent Interest on Principal:      Three percent (3%) per annum
          Interest Rate on Costs:             NONE
24        Attorneys for Judgment
           Creditor:                          Reid, McCarthy, Ballew & Leahy, L.L.P.
25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
                 Case 2:20-mc-00099-RSL Document 7 Filed 02/02/21 Page 2 of 3



 1
            THIS MATTER coming on for consideration upon Plaintiff’s application of Judgment
 2

 3
     Creditor, for judgment on the answer of Garnishee-Defendant; it appearing that Garnishee-

 4   Defendant has filed its answer herein stating that it holds funds of the Judgment-Debtor, CY Expo

 5   LLC, in the sum of $5,351.80; that judgment Creditor has judgment unsatisfied against the Judgment
 6
     Debtor in the total amount of $4,941,80; that Judgment Creditor incurred attorneys’ fees in the
 7
     amount of $250.00, and costs in the amount of $170.00 as stated above; that more than twenty (20)
 8
     days have elapsed since service of the Writ of Garnishment and Garnishee Defendant’s answer
 9

10   thereto: that signed affidavit or return of service of the Writ of Garnishment, Application for Writ

11   of Garnishment including a copy of the judgment entered in this action, indicating service upon the
12   Judgment Debtor either by personal service or by Certified mail, is on file herein now, therefore, it
13
     is hereby
14
            ORDERED, ADJUDGED AND DECREED as follows:
15
            1.      The Clerk of Court is directed to enter judgment in favor of the Judgment Creditor
16

17   and against the Garnishee Defendant in the sum of $5,351.80, such funds to be first applied in

18   satisfaction of the costs and fees taxable herein;
19          2.      Upon payment by the Garnishee of the aforementioned sum to the registry of this
20
     Court, the Garnishee shall be automatically discharged from this action.
21
            3.      Upon receipt of the aforementioned payment from the Garnishee, the Clerk is
22
     authorized and directed to draw a check on the funds on deposit in the registry of this court in
23

24   the principal amount of $5,351.80, plus all accrued interest, minus any statutory user fees,

25   payable to Western Conference of Teamsters Pension Trust Fund and mail or deliver the check
26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
                 Case 2:20-mc-00099-RSL Document 7 Filed 02/02/21 Page 3 of 3



 1   to Reid, McCarthy, Ballew & Leahy, LLP, ATTN: Russell J. Reid, 100 West Harrison Street,
 2   North Tower, Suite 300, Seattle, WA 98119.
 3
            4.      Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 4
     satisfaction of judgment to be filed in the underlying action as to the principal
 5

 6   Defendant/Judgment Debtor.

 7

 8          Dated this 2nd day of February, 2021.
 9

10

11                                                     Robert S. Lasnik
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
